Exhibit 10.2

Banc of California, Inc.

18500 Von Karman Avenue, Suite 1100

Irvine, California 92612

March 24, 2016

Steven A. Sugarman

c/o Banc of California, Inc.

18500 Von Karman Avenue, Suite 1100

Irvine, California 92612

Re: Waiver of Anti-dilution Right; Certain Awards

Dear Mr. Sugarman:

Reference is made to (a) that certain Stock Appreciation Right Grant Agreement,
dated as of August 21, 2012 and amended as of December 13, 2013, May 23, 2014,
and March 2, 2016 (the “SAR Agreement”), by and between you and Banc of
California, Inc., a Maryland corporation (the “Company”), which, among other
things, provides for the issuance of additional stock appreciation rights to you
upon the occurrence of certain issuances of Company common stock, par value
$0.01 per share (“Common Stock”), by the Company; (b) that certain letter
agreement, dated as of May 23, 2014, by and between you and the Company (the
“SAR Letter”); and (c) that certain Amended and Restated Employment Agreement,
dated as of even date herewith (the “Employment Agreement”), by and among you,
the Company, and Banc of California, N.A., a national banking association.
Capitalized terms used but not otherwise defined in this letter agreement (this
“Letter Agreement”) shall have the meanings given to such terms in the SAR
Agreement.

In consideration of the mutual agreements, provisions, and covenants contained
in this Letter Agreement, the Company and you hereby agree as follows:

 

1. Waiver of SAR Anti-dilution Right; Lapse of Certain Adjustment Provisions.
Notwithstanding Section 6 of the SAR Agreement, you hereby agree that, from and
after the date hereof, Section 6(a) of the SAR Agreement shall be null and void.

 

2.

Certain Awards. The Company hereby agrees that, if the Company achieves the
performance goals that were established on January 19, 2016 with respect to the
Performance Units (as defined in the 2013 Omnibus Stock Incentive Plan (the
“Plan”)) granted to you on such date in respect of its fiscal quarter ending
March 31, 2016, the Company shall, as soon as practicable following the
determination that such goals have



--------------------------------------------------------------------------------

been achieved, grant to you, in consideration for your relinquishment of your
rights under Section 6(a) of the SAR Agreement, an award of restricted shares of
Common Stock on the terms and subject to the conditions set forth in the award
agreement attached hereto as Exhibit A, with the number of restricted shares to
equal the quotient of $5,000,000 divided by the Fair Market Value (as defined in
the Plan) of a share of Common Stock on the date of grant.

 

3. Coordination with Employment Agreement. Notwithstanding Section 3(b)(iii) of
the Employment Agreement, you acknowledge and agree that you shall not be
eligible for any additional equity compensation awards during the 2016 fiscal
year (it being understood that this Section 3 does not impose a limitation on
the grant of equity compensation awards during the 2017 fiscal year in respect
of performance for the 2016 fiscal year).

 

4. Full Force and Effect. Except as expressly set forth in this Letter
Agreement, all terms and conditions of the SAR Agreement shall remain in full
force and effect.

 

5. Miscellaneous. This Letter Agreement may not be amended or modified, except
by an agreement in writing signed by you and the Company. This Letter Agreement
shall be binding upon any successor of the Company or its businesses (whether
direct or indirect, by purchase, merger, consolidation, or otherwise), in the
same manner and to the same extent that the Company would be obligated under
this letter if no succession had taken place. The term “Company,” as used in
this letter, shall mean the Company as hereinbefore defined and any successor or
assignee to the business or assets that by reason hereof becomes bound by this
letter. This letter will be governed by, and construed in accordance with, the
laws of the State of Maryland, without reference to its conflict of law rules.
This letter may be executed in one or more counterparts, each of which will be
deemed to be an original, but all of which together will be considered one and
the same agreement.

[Signature Page Follows]

 

-2-



--------------------------------------------------------------------------------

Please confirm your agreement to the foregoing by executing this Letter
Agreement as indicated below.

 

Very truly yours, BANC OF CALIFORNIA, INC. By:  

/s/ Chad T. Brownstein

Name: Chad T. Brownstein Title:   Vice Chair and Lead Independent Director

Acknowledged and Agreed:

 

/s/ Steven A. Sugarman

Steven A. Sugarman

 

[Signature Page to Sugarman SAR Agreement Waiver Letter]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF RESTRICTED STOCK AWARD AGREEMENT



--------------------------------------------------------------------------------

BANC OF CALIFORNIA, INC.

2013 OMNIBUS STOCK INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

Shares of Restricted Stock are hereby awarded pursuant to this Restricted Stock
Agreement (the “Agreement”) on [    ], 2016 by Banc of California, Inc. (f/k/a
First PacTrust Bancorp, Inc.), a Maryland corporation (the “Company”), to Steven
A. Sugarman (the “Grantee”), in accordance with the following terms and
conditions:

1. Share Award. The Company hereby awards to the Grantee [    ] Shares of
restricted Common Stock pursuant to the Banc of California, Inc. (f/k/a First
PacTrust Bancorp, Inc.) 2013 Omnibus Stock Incentive Plan, as the same may be
amended from time to time (the “Plan”), and upon the terms and conditions and
subject to the restrictions in the Plan and as hereinafter set forth (the
“Restricted Stock”). A copy of the Plan, as currently in effect, is incorporated
herein by reference and is attached hereto. Capitalized terms used herein that
are not defined in this Agreement shall have the meaning ascribed to such terms
in the Plan.

2. Restrictions on Transfer and Restricted Period. Except as otherwise provided
in Section 3, Section 8, or Section 13 of this Agreement, during the period
commencing on the date of this Agreement and terminating on the fifth
anniversary of the date of this Agreement (the “Restricted Period”), Shares with
respect to which the Restricted Period has not lapsed may not, subject to
Section 13, be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated by the Grantee. Shares that have become nonforfeitable hereunder
prior to the end of the Restricted Period shall sometimes be referred to herein
as “Vested.” Except as otherwise provided in Section 3 or Section 8 of this
Agreement, provided that the Grantee is then serving as a director, officer,
employee, or consultant of the Company or any Subsidiary or Affiliate, the
Shares shall become Vested on March 24, 2017 (the “Vesting Date”).

3. Termination of Employment. Upon the Grantee’s Termination of Employment by
the Company for Cause or by the Grantee without Good Reason (each as defined in
that certain Amended and Restated Employment Agreement, dated as of March 24,
2016, by and among the Company, Banc of California, N.A., a national banking
association, and the Grantee (the “Employment Agreement”)) prior to the Vesting
Date, all Shares of Restricted Stock shall be immediately forfeited. Upon the
Grantee’s Termination of Employment by the Company without Cause or by the
Grantee with Good Reason, any Shares of Restricted Stock that are not yet Vested
shall become fully Vested as of such date, and the Restricted Period shall
continue to apply to all Shares of Restricted Stock that are Vested as set forth
in Section 2. Upon the Grantee’s Termination of Employment due to the Grantee’s
death or Disability, any Shares of Restricted Stock that are not yet Vested
shall become fully Vested and the Restricted Period shall lapse as of the date
of such Termination of Employment with respect to all Shares of Restricted
Stock.

4. Issuance of the Shares. Promptly after the date of this Agreement, the
Company shall recognize the Grantee’s ownership of the Shares through (a) a
crediting of the Shares to a book-entry account maintained by the Company (or
its transfer agent or other designee) for the benefit of the Grantee, with
appropriate electronic notation of the restrictions on transfer provided herein,
or another similar method, or (b) the issuance of a certificate representing the

 

3



--------------------------------------------------------------------------------

Shares in the name of the Grantee, bearing the appropriate legend referring to
the terms, conditions, and restrictions applicable to such Award, substantially
in the following form:

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Banc of California, Inc. (f/k/a First PacTrust Bancorp, Inc.) 2013 Omnibus Stock
Incentive Plan and an Award Agreement. Copies of such Plan and Award Agreement
are on file at the offices of Banc of California, Inc., 18500 Von Karman Ave.,
Suite 1100, Irvine California 92612.”

The Grantee agrees that simultaneously with the execution of this Agreement, the
Grantee shall execute a stock power in the Company’s customary form and that the
Grantee shall promptly deliver such stock power to the Company. The Grantee
further agrees to execute and deliver any and all additional stock powers and/or
other instruments as the Company from time to time requests as it may, in its
judgment, deem to be advisable to fulfill the purposes of this Agreement.

5. Grantee’s Rights. Subject to all limitations provided in this Agreement, the
Grantee, as owner of the Shares during the Restricted Period, shall have all the
rights of a stockholder, including, but not limited to, the right to receive all
ordinary dividends and other ordinary distributions paid on the Shares and the
right to vote such Shares. If any such dividends or distributions are paid in
Shares, such Shares shall be subject to the same restrictions then applicable to
the Shares with respect to which they were paid.

6. Lapse of Restricted Period. Upon the lapse of the Restricted Period, the
Company shall release such Shares to the Grantee (a) by appropriate transfer to
an unrestricted book-entry account maintained by the Company (or its transfer
agent or other designee) for the benefit of the Grantee (or, if the Grantee is
deceased, to the Grantee’s legal representative) or by other appropriate
electronic notation of the lapse or expiration of the Restricted Period with
respect to such Shares, (b) by delivering to the Grantee (or, if the Grantee is
deceased, to the Grantee’s legal representative) a certificate issued in respect
of such Shares (without any legend contemplated by Section 4), or (c) by any
other means deemed appropriate by the Company.

7. Adjustments. In the event of a Corporate Transaction or Share Change, the
Restricted Stock shall be adjusted as and to the extent provided in Section 3(d)
of the Plan.

8. Effect of Change in Control. Upon the occurrence of a Change in Control prior
to the Grantee’s Termination of Employment, the Restricted Stock shall be
treated in accordance with Section 10 of the Plan (it being understood that the
Restricted Period is a “restriction” within the meaning of Sections 10(b) and
10(d) of the Plan); provided that, for purposes of such Section 10, “Good
Reason” shall have the meaning set forth in the Employment Agreement.

9. Delivery and Registration of Shares. The Company shall not be required to
deliver any Shares hereunder prior to (a) the listing or approval for listing
upon notice of issuance of the Shares on the Applicable Exchange, (b) any
registration or other qualification of

 

4



--------------------------------------------------------------------------------

such Shares under any state or federal law, rule, or regulation, or the
maintaining in effect of any such registration or other qualification that the
Committee shall, in its absolute discretion upon the advice of counsel,
determine to be necessary or advisable, and (c) obtaining any other consent,
approval, or permit from any state or federal government agency that the
Committee shall, in its absolute discretion after receiving the advice of
counsel, determine to be necessary or advisable.

10. Plan and Plan Interpretations as Controlling. The Shares hereby awarded and
the terms and conditions herein set forth are subject in all respects to the
terms and conditions of the Plan, which are controlling. All determinations and
interpretations made in the discretion of the Committee shall be binding and
conclusive upon the Grantee or the Grantee’s legal representatives with regard
to any question arising hereunder or under the Plan.

11. Clawback. All Shares of Restricted Stock granted pursuant to this Agreement
shall be subject to any clawback, recoupment, or forfeiture provisions
(a) required by law or regulation and applicable to the Company or its
Subsidiaries or Affiliates as in effect from time to time or (b) set forth in
any policies adopted or maintained by the Company or any of its Subsidiaries or
Affiliates as in effect from time to time.

12. Grantee Service. Nothing in this Agreement shall interfere with or limit in
any way the right of the Company or any Subsidiary or Affiliate to terminate the
Grantee’s employment or service at any time, nor confer upon the Grantee any
right to continue in the employ or service of the Company or any Subsidiary or
Affiliate.

13. Withholding Tax. Upon Shares becoming Vested, the Grantee may elect to
satisfy any applicable withholding and employment taxes by requiring the Company
to withhold from any payment or distribution made hereunder sufficient Shares to
cover any applicable withholding and employment taxes, or by remitting to the
Company an amount in cash sufficient to satisfy such taxes. The Company shall
deduct from all dividends paid with respect to Shares the amount of any taxes
that the Company is required to withhold with respect to such dividend payments.

14. Notices. All notices hereunder to the Company shall be delivered or mailed
to it addressed to the Secretary of Banc of California, Inc., 18500 Von Karman
Avenue, Suite 900, Irvine, California 92612. Any notices hereunder to the
Grantee shall be delivered personally or mailed to the Grantee’s current address
according to the Company’s personnel files. Such addresses for the service of
notices may be changed at any time; provided that written notice of the change
is furnished in advance to the Company or to the Grantee, as the case may be.

15. Severability. The various provisions of this Agreement are severable in
their entirety. Any judicial or legal determination of invalidity or
unenforceability of any one provision shall have no effect on the continuing
force and effect of the remaining provisions.

16. Governing Law; Headings. This Agreement and actions taken hereunder shall be
governed by and construed in accordance with the laws of the State of Maryland,
without reference to principles of conflict of laws. The captions of this
Agreement are not part of the provisions hereof and shall have no force or
effect.

 

5



--------------------------------------------------------------------------------

17. Amendment. This Agreement may be amended or modified by the Committee at any
time; provided that no amendment or modification that materially impairs the
rights of the Grantee as provided by this Agreement shall be effective unless
set forth in writing signed by the parties hereto, except such an amendment made
to cause the terms of this Agreement or the Restricted Stock granted hereunder
to comply with applicable law (including tax law), Applicable Exchange listing
standards, or accounting rules. The waiver by either party of compliance with
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by such party
of a provision of this Agreement.

18. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. The parties hereto agree to execute such
further instruments and to take such further action as may be reasonably
necessary to carry out the purposes and intent of this Agreement.

[Signature page follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

BANC OF CALIFORNIA, INC. By:

 

      Name:       Title: GRANTEE

 

Steven A. Sugarman